Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 28, 2019.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00903-CV


 ADAM JIANG, INDIVIDUALLY AND ON BEHALF OF S.Z., A MINOR,
                        Appellant

                                         V.

 ST. THOMAS EPISCOPAL SCHOOL AND NICOLE ZUZIAK, Appellees

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-59383


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed September 19, 2018. On February
11, 2019, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(2)(A). The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.